DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 07/06/2022.
Currently claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election of Group I, claims 1-7 with traverse, in the reply filed on 07/06/2022 is acknowledged. Traversal is on the ground of “all the technical features as recited in claim 1 are special technical features which are also part of Group II and Group III. Because Groups I, II and III have unity of invention, claims 1 to 15 can be searched and examined together”. The examiner does not agree with the applicant in this regard. The combination of Tanada and Furutani teaches the technical features of claim 1. Therefore, the technical features of claim 1 are not special technical features. According to Unity of Invention Rule 1.475, an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Group II deals with the method of manufacturing of integrated circuit of Group I and Group III deals with a communication device including an antenna and an integrated circuit. The integrated circuit as claimed in Group I can be made by another and materially different method or the method as claimed in Group II can furnish another and materially different integrated circuit. The integrated circuit used in Group III could be the integrated circuit of Group I or any other integrated circuit. Thus, restriction of Groups I, II and III are proper.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2022, 07/19/2021 and 03/31/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Minor Objections
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0283837 A1 (Tanada) and further in view of US 2010/0079203 A1 (Furutani).
Regarding claim 1, Tanada discloses, an integrated circuit, comprising at least: 

    PNG
    media_image1.png
    326
    528
    media_image1.png
    Greyscale

a memory array (1105; memory; Fig. 14A; [0153]) that stores data (this is the functionality of a memory cell); 
a rectifying circuit (1103; power supply circuit which includes a rectifier circuit; Fig. 14A; [0153]) that rectifies an alternating current and generates a direct-current voltage (this is the functionality of a rectifying circuit 1103); and 
a logic circuit (1104; logic circuit; Fig. 14A; [0153]) that reads data stored (processes data including reading the data; this is the functionality of the logic circuit 1104) in the memory array (1105), 

    PNG
    media_image2.png
    407
    613
    media_image2.png
    Greyscale

wherein the memory array (1105) includes a first semiconductor element (452; memory transistor) having a first semiconductor layer (thin semiconductor layer and thin gate insulating film) (Fig. 14B; [0153] – [0155]), 
the rectifying circuit (1103) includes a second semiconductor element (rectifying circuit; [0156]) having a second semiconductor layer (thick semiconductor layer and thick gate insulating film) (Fig. 14; [0156]), 
the logic circuit (1104) includes a third semiconductor element (450; logic transistor) having a third semiconductor layer (thinned single-crystal semiconductor layer and thin gate insulating film) (Fig. 14B; [0153] – [0155]), 
the first semiconductor element (452; memory transistor) is a memory element (Fig. 14B; [0153] – [0155]), 
the second semiconductor element (rectifying circuit; [0156]) is a rectifying element (Fig. 14; [0156]), 
the third semiconductor element (450; logic transistor) is a logic element (Fig. 14B; [0153] – [0155]), 
the third semiconductor layer (thinned single-crystal semiconductor layer and thin gate insulating film) is a channel layer of a logic element (transistor 450 includes a channel layer) (Fig. 14B; [0153] – [0155]), and 
But Tanada fails to teach explicitly, the second semiconductor layer is a functional layer exhibiting a rectifying action, 
the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer are all formed of the same material including at least one selected from an organic semiconductor, a carbon nanotube, graphene, or fullerene.  
However, in analogous art, Furutani discloses, the second semiconductor layer (2; rectifier circuit) is a functional layer (diodes 25 and 26 which can be transistors connected as diodes) exhibiting a rectifying action (having half-wave rectifier circuit, half-wave voltage-doubler rectifier circuit, full-wave rectifier circuit, or Cockcroft circuit; [0041]) (Fig. 3; [0041] – [0042]), 
the first semiconductor layer (corresponding to transistors of memory 17; Fig. 2; [0067]), the second semiconductor layer (corresponding to transistors of rectifier circuit 2; Fig. 2; [0067]), and the third semiconductor layer (corresponding to transistors of control circuit 15 and decision circuit 16; Fig. 2; [0067]) are all formed of the same material including at least one selected from an organic semiconductor, a carbon nanotube, graphene, or fullerene (organic semiconductor or a carbon nanotube; [0022]).  
Note: Furutani teaches in para. [0022] that the semiconductor device uses a thin film transistor (TFT) that includes a non-single-crystal semiconductor film typified by non-crystalline silicon or polycrystalline silicon can be used. Alternatively, a transistor formed using a semiconductor substrate or an SOI substrate, a MOS transistor, a junction transistor, a bipolar transistor, a transistor including a compound semiconductor such as ZnO or a-InGaZnO, a transistor including an organic semiconductor or a carbon nanotube, or other transistors can be used.

    PNG
    media_image3.png
    464
    733
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanada and Furutani before him/her, to modify the teachings of an integrated circuit including transistors as taught by Tanada and to include the teachings of semiconductor devices using transistors having an organic semiconductor or a carbon nanotube as taught by Furutani since organic semiconductors are light weight and have the well-known advantage of low-cost production, low-temperature processing, mechanical flexibility, and have abundant availability (See https://www.sciencedirect.com/topics/materials-science/organic-semiconductor). Absent this important teaching in Tanada, a person with ordinary skill in the art would be motivated to reach out to Furutani while forming an integrated circuit of Tanada. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Tanada and Furutani teaches, the integrated circuit according to claim 1, wherein the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer all contain a carbon nanotube (carbon nanotube; [0022]).  
Note: Furutani teaches in para. [0022] that the semiconductor device uses a thin film transistor (TFT) that includes a non-single-crystal semiconductor film typified by non-crystalline silicon or polycrystalline silicon can be used. Alternatively, a transistor formed using a semiconductor substrate or an SOI substrate, a MOS transistor, a junction transistor, a bipolar transistor, a transistor including a compound semiconductor such as ZnO or a-InGaZnO, a transistor including an organic semiconductor or a carbon nanotube, or other transistors can be used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanada and Furutani before him/her, to modify the teachings of an integrated circuit including transistors as taught by Tanada and to include the teachings of semiconductor devices using transistors having an organic semiconductor or a carbon nanotube as taught by Furutani since carbon nanotubes have outstanding heat conductivity, electrical conductivity, and mechanical properties. Absent this important teaching in Tanada, a person with ordinary skill in the art would be motivated to reach out to Furutani while forming an integrated circuit of Tanada. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 3, Tanada discloses, the integrated circuit according to claim 1, wherein the first semiconductor element (452; memory transistor), the second semiconductor element (rectifying circuit; [0156]), and the third semiconductor element (450; logic transistor) are elements including a gate electrode (as annotated on Fig. 4A), a source electrode (185a/c/f/h) or/and a drain electrode (185b/d/g/i) in contact with each of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer (as annotated on Fig. 5B) ([0104] – [0107]), and  BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ADM/tylApplication No.: NEWDocket No.: 0599-0525PUS1 Page 3 of 6 

    PNG
    media_image4.png
    226
    566
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    292
    584
    media_image5.png
    Greyscale

a gate insulating layer (171/172; as annotated on Fig. 3D; [0089]) that insulates the gate electrode (as annotated on Fig. 4A) from each of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer (as annotated on Fig. 5B) ([0089], [0104] – [0107]), and 

    PNG
    media_image6.png
    190
    567
    media_image6.png
    Greyscale

the gate electrode of the first semiconductor element, the gate electrode of the second semiconductor element, and the gate electrode of the third semiconductor element are all formed of the same material (as annotated on Fig. 4A) ([0104] – [0107]; all gate electrodes are formed at the same processing step as per Fig. 4A; as such, they should be formed from the same material), 
the source electrode or/and drain electrode of the first semiconductor element, the source electrode or/and drain electrode of the second semiconductor element, and the source electrode or/and drain electrode of the third semiconductor element are all formed of the same material (as annotated on Fig. 5B) ([0089], [0104] – [0107]; all source electrode or/and drain electrode is/are formed at the same processing step as per Fig. 5B; as such, they should be formed from the same material), and 
the gate insulating layer of the first semiconductor element, the gate insulating layer of the second semiconductor element, and the gate insulating layer of the third semiconductor element are all formed of the same material (as annotated on Fig. 3D) ([0089], [0104] – [0107]; all gate insulating layers are formed at the same processing step as per Fig. 3D; as such, they should be formed from the same material).  

Regarding claim 6, Tanada discloses, the integrated circuit according to claim 1, wherein the logic circuit (190/191; Fig. 5C; [0108] – [0110]) further includes a fourth semiconductor element (190; n-channel) having a fourth semiconductor layer (as annotated on Fig. 5C), 
the third semiconductor element (191; p-channel) is a logic element including a p-channel transistor (as annotated on Fig. 5C), and 
the fourth semiconductor element (190) is a logic element including an n-channel transistor (as annotated on Fig. 5C) (Fig. 5C; [0108] – [0110]). 

    PNG
    media_image7.png
    354
    616
    media_image7.png
    Greyscale


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanada and Furutani as applied to claim 1 and further in view of WO 2016/158862 A1 (Shimizu) (later published US 2018/0026197 A1 is used in rejection for ease of mapping).
Regarding claim 5, the combination of Tanada and Furutani fails to teach explicitly, the integrated circuit according to claim 1, wherein at least one of the first semiconductor layer, the second semiconductor layer, or the third semiconductor layer contains a carbon nanotube composite having a conjugated polymer attached to at least a part of a surface of a carbon nanotube.  
However, in analogous art, Shimizu discloses, the integrated circuit according to claim 1, wherein at least one of the first semiconductor layer (4; semiconductor layer), the second semiconductor layer, or the third semiconductor layer contains a carbon nanotube composite having a conjugated polymer attached to at least a part of a surface of a carbon nanotube (Fig. 2; [0150]).  

    PNG
    media_image8.png
    285
    517
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanada, Furutani and Shimizu before him/her, to modify the teachings of an integrated circuit including transistors having carbon nanotubes as taught by Tanada and to include the teachings of carbon nanotube composite having a conjugated polymer attached to a part of a surface of the carbon nanotube as taught by Shimizu since the arrangement exhibits excellent rectifying properties by a simple process ([0010] – [0012]). Absent this important teaching in Tanada, a person with ordinary skill in the art would be motivated to reach out to Shimizu while forming an integrated circuit of Tanada. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
 
Regarding claim 7, the combination of Tanada and Furutani fails to teach explicitly, the integrated circuit according to claim 1, wherein the gate insulating layer contains at least polysiloxane containing a silane compound represented by Formula (1) as a polymerization component: 
R1m Si (OR2)4-m (1) 
(where R represents a hydrogen atom, an alkyl group, a cycloalkyl group, a heterocyclic group, an aryl group, a heteroaryl group, or an alkenyl group, R1s may be the same as or different from each other when there are a plurality of R1s, R2 represents an alkyl group or a cycloalkyl group, R2s may be the same as or different from each other when there are a plurality of R2s, and m represents an integer 1 to 3). 
 However, in analogous art, Shimizu discloses, the integrated circuit according to claim 1, wherein the gate insulating layer (5) contains at least polysiloxane containing a silane compound represented by Formula (1) as a polymerization component: 
R1m Si (OR2)4-m 	(1) 
(where R represents a hydrogen atom, an alkyl group, a cycloalkyl group, a heterocyclic group, an aryl group, a heteroaryl group, or an alkenyl group, R1s may be the same as or different from each other when there are a plurality of R1s, R2 represents an alkyl group or a cycloalkyl group, R2s may be the same as or different from each other when there are a plurality of R2s, and m represents an integer 1 to 3) (Fig. 2; [0055] – [0056]). 
Note: Shimizu teaches Equation 2 in para. [0055] 
 
    PNG
    media_image9.png
    52
    151
    media_image9.png
    Greyscale

Shimizu teaches in para. [0056] that in the formula, R7 represents a hydrogen atom, an alkyl group, a heterocyclic group, an aryl group or an alkenyl group. When there are multiple R7's, the R7's may be the same as or different from each other. R8 represents a hydrogen atom, an alkyl group, an acyl group or an aryl group. When there are multiple R8's, the R8's may be the same as or different from each other, m represents an integer of 1 to 3.

    PNG
    media_image8.png
    285
    517
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanada, Furutani and Shimizu before him/her, to modify the teachings of an integrated circuit including transistors having a gate insulating layer as taught by Tanada and to include the teachings of gate insulating layer including a silane compound as taught by Shimizu since polysiloxane has high insulation properties and can be cured at a lower temperature ([0055]). Absent this important teaching in Tanada, a person with ordinary skill in the art would be motivated to reach out to Shimizu while forming an integrated circuit of Tanada. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 4, the closest prior art, US 2008/0283837 A1 (Tanada), in combination with US 2010/0079203 A1 (Furutani) and WO 2016/158862 A1 (Shimizu), fails to disclose, “the integrated circuit according to claim 1, wherein a total length of the carbon nanotubes present per 1 um2 of the third semiconductor layer is 0.7 time or less a total length of the carbon nanotubes present per 1 um2 of the second semiconductor layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0035762 A1 (Cleeves) - Radio frequency identification (RFID) tags are disclosed. The RFID device generally includes a metal antenna and/or inductor, a dielectric layer thereon, to support and insulate integrated circuitry from the metal antenna and/or inductor, a plurality of diodes and a plurality of transistors on the dielectric layer, the diodes having at least one layer in common with the transistors, and a plurality of capacitors in electrical communication with the metal antenna and/or inductor and at least some of the diodes, the plurality of capacitors having at least one layer in common with the plurality of diodes and/or with contacts to the diodes and transistors.
2. US 2008/0017923 A1 (Akimoto) - A semiconductor device is disclosed including a thin film transistor, a first interlayer insulating film over the thin film transistor, a first electrode electrically connected to one of a source and a drain regions, over the first interlayer insulating film. The device also has a second electrode electrically connected to the other of the source region and the drain region, a second interlayer insulating film formed over the first interlayer insulating film, the first electrode, and the second electrode, a first wiring electrically connected to one of the first electrode and the second electrode, on the second interlayer insulating film; and a second wiring not electrically connected to the other of the first electrode and the second electrode, on the second interlayer insulating film, in which the second wiring is not electrically connected to the other of the first electrode and the second electrode by a separation region formed in the second interlayer insulating film.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/09/2022